IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 112,883

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                    SAMUEL L. HARRIS,
                                       Appellant.


                              SYLLABUS BY THE COURT


1.
       The "taking or confining" element for the crime of kidnapping under K.S.A. 2018
Supp. 21-5408 is satisfied if the purpose of the taking or confining was to "facilitate" the
commission of another crime. The term "facilitate" means something more than to just
make the crime's commission more convenient. The taking or confining must have some
significant bearing on making the other crime's commission easier.


2.
       To constitute a kidnapping under K.S.A. 2018 Supp. 21-5408(a)(2) when a taking
or confining is alleged to have been done to facilitate another crime's commission, the
resulting taking or confinement: (a) must not be slight, inconsequential, or merely
incidental to the other crime; (b) must not be of the kind inherent in the nature of the
other crime; and (c) must have some significance independent of the other crime in that it
makes the other crime's commission substantially easier or substantially lessens the risk
of detection.




                                              1
3.
        The statutory language "to facilitate flight or the commission of any crime" in
K.S.A. 2018 Supp. 21-5408(a)(2) does not create alternative means. It merely provides
options within a means.


4.
        The test for determining whether cumulative error requires reversal of a
defendant's conviction is whether the totality of the circumstances substantially
prejudiced the defendant and denied that defendant a fair trial.


5.
        State v. Hall, 246 Kan. 728, 793 P.2d 737 (1990), does not apply to collateral
attacks challenging jurisdiction based on the charging document in a criminal case so
long as the charged offense is a crime under Kansas law and the defendant was
adequately apprised of that alleged offense.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed December 16,
2016. Appeal from Lyon District Court; JEFFRY J. LARSON, judge. Opinion filed December 13, 2019.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


        Reid T. Nelson, of Capital and Conflicts Appeals Office, argued the cause and was on the briefs
for appellant.


        Laura L. Miser, assistant county attorney, argued the cause, and Amy L. Aranda, first assistant
county attorney, Marc Goodman, county attorney, and Derek Schmidt, attorney general, were on the
briefs for appellee.




                                                     2
The opinion of the court was delivered by


       BILES, J.: Samuel L. Harris appeals from his convictions for robbery, kidnapping,
and criminal threat. These crimes stemmed from a 2013 incident during which he
controlled his victim for two hours, repeatedly forcing her to move from room to room
within a small apartment while demanding money. Before a Court of Appeals panel,
Harris claimed several trial errors and ineffective assistance of defense counsel. The
panel held there were two trial errors and rejected the ineffective assistance contention. It
determined the trial errors were harmless both individually and collectively. State v.
Harris, No. 112,883, 2016 WL 7325012 (Kan. App. 2016) (unpublished opinion). Harris
now challenges the panel's analysis concerning the evidence supporting his kidnapping
conviction, the jury instructions, cumulative error, and his ineffective assistance issue.
We affirm, although our rationale differs from the panel's reasoning on some questions.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Harris was at Victoria Lujan's apartment. He kept talking to her while she was
trying to sleep, so she asked him to leave. He became frustrated by this and pushed her
across the bed. She hit her head against a wall, leaving a mark under one eye. Harris
panicked and said, "[O]h, my gosh, what happened to your eye? Did I do that? I'm going
to go back to prison." Lujan said she would not call the police, but again asked him to
leave. He refused and demanded money so he could get away. He knew Lujan typically
kept $900 in cash each month for rent and living expenses.


       Throughout the next two hours, Harris grabbed Lujan's arms and forcefully moved
her from the bedroom to the bathroom, to the living room, and to the kitchen. She
testified they went back and forth into each room at least twice. While doing so, he


                                              3
repeatedly demanded money. He threatened to kill her dog in front of her before killing
her. Eventually, she gave him roughly $700.


       A jury found Harris guilty of kidnapping, robbery, criminal restraint, and criminal
threat. But the district court reversed the criminal restraint conviction, holding it was
incorporated within the kidnapping conviction. The court sentenced Harris to 216 months
in prison.


       Harris appealed, asserting multiple trial errors and ineffective assistance of
defense counsel. The panel remanded the case for a Van Cleave hearing to consider the
ineffective assistance issues. See State v. Van Cleave, 239 Kan. 117, ¶ 2, 716 P.2d 580
(1986) (acknowledging appellate court's authority to remand ineffective assistance of
counsel challenges to the trial court for an initial determination). On remand, the district
court conducted an evidentiary hearing and found Harris was not entitled to relief. Harris
incorporated that adverse ruling into his appeal. The panel ultimately determined there
were two trial errors, but affirmed the convictions because those errors were harmless
both individually and collectively. Harris, 2016 WL 7325012, at *15.


       Harris sought our review. Among his challenges, we have determined some are
not sufficiently briefed or argued to merit substantive consideration, i.e., three of the four
contentions raised at the Van Cleave hearing, as well as assertions against evidence
admissibility and arguments about Harris' criminal history score. See State v. Sprague,
303 Kan. 418, 425, 362 P.3d 828 (2015) ("When a litigant fails to adequately brief an
issue it is deemed abandoned."); Supreme Court Rule 8.03(b)(6)(C)(i) (2019 Kan. S. Ct.
R. 53) (court will not consider issues not presented or fairly included within the petition
for review).



                                              4
       For the remaining issues, we first address two evidence sufficiency arguments and
then discuss four jury instruction challenges. And because we determine two trial errors
existed from these issues, we proceed to consider the cumulative effect of those errors.
Finally, we discuss the ineffective assistance of counsel argument. We affirm the
convictions.


                                SUFFICIENCY OF THE EVIDENCE

       Harris argues there is insufficient evidence to sustain his kidnapping conviction.
First, he asserts the evidence fails to show he took or confined Lujan. Second, he insists
the evidence fails to establish his intent to facilitate flight.


Additional facts

       Lujan testified her one-bedroom apartment was arranged in an open rectangle. All
agree Harris forcefully moved her to different rooms, first taking her from the bedroom,
where the incident began, to the bathroom. There, Lujan said, Harris was "firm . . .
adamant about getting the money." He held a body pillow as if he might suffocate her. He
said, "I'm not playing. Victoria, you need to give me your money and I need to get away.
I'm not playing." She was too scared to try to break free.


       Next, he took her back to the bedroom. Harris sat on the bed and said, "'Lord,
please forgive me for this murder I'm about to commit.'" This terrified Lujan even more.
She was nude and asked to get dressed, but Harris refused. He told her "'if you get
dressed, then you can run out the door and you're not going to run outside naked.'" He
also took her cell phone.




                                                 5
        After this, Harris moved Lujan into the living room, where he sat on a love seat
and made her sit on the floor in front of him. She offered sex to distract him, but he
refused. While in the living room, he threatened to kill her dog in front of her and then to
kill her. He then took her into the kitchen, where he demanded she help him untangle
several extension cords so he could tie her up. They failed at this, so he gave up and took
her back to the living room where he again made her sit on the floor. He said, "'I'm not
playing . . . . I have a gun on the back side of me. I've killed three people before, it's not
going to be a problem to kill you.'" At that point, he punched her in the jaw with a closed
fist.


        After being hit, Lujan retrieved her money. She gave Harris $70 to $90 at first, but
he demanded more. They went back to the bedroom and got her remaining cash. Harris
then took her from the bedroom back to the living room where he made her sit on the
sofa. He put two pillows over her ears while he called a friend, David Deck, to ask for a
ride. She could hear Harris saying, "I need to get out of town."


        After that, Harris smoked a cigarette near the front door, which he opened because
the smoke bothered Lujan. He made her stand next to him. He said again he was going to
"hog tie" her with an extension cord and kill her. Lujan tried, but failed, to get through
the door.


        She then ran to the wall of an adjoining apartment and banged on it while yelling
out to her neighbor. Harris knew Lujan had a system for alerting the neighbor if Lujan
needed help, so he ran away. The neighbor testified she heard muffled voices and yelling
coming from Lujan's apartment. The neighbor called 911 when Lujan banged on the wall.
Lujan came to the neighbor's apartment naked and crying hysterically.



                                               6
       Deck testified he went to an area near Lujan's apartment after receiving the call
from Harris, who was agitated when Deck arrived. The pair went to Deck's house. When
Deck left to buy beer, Harris gave him a $20 bill and Deck saw that Harris had a large
amount of cash.


       Although the State charged Harris with aggravated kidnapping, the jury found him
guilty of the lesser included offense of kidnapping. The jury instructions listed the alleged
kidnapping's three elements as: (1) Harris took or confined Lujan by force or threat; (2)
he took or confined her "to facilitate flight or the commission of any crime"; and (3) the
"act occurred on or about the 3rd day of May, 2013, in Lyon County, Kansas." Harris
challenges the sufficiency of the evidence admitted to support those first two elements.


Standard of review

       When a criminal defendant challenges the sufficiency of the evidence used to
support a conviction, an appellate court looks at all the evidence "in a light most
favorable to the State to determine whether a rational factfinder could have found the
defendant guilty beyond a reasonable doubt." State v. Rizal, 310 Kan. 199, 209, 445 P.3d
734 (2019). A reviewing court "generally will 'not reweigh evidence, resolve evidentiary
conflicts, or make witness credibility determinations.'" State v. Gonzalez, 307 Kan. 575,
586, 412 P.3d 968 (2018).


       1. Kidnapping's taking or confinement element


       K.S.A. 2018 Supp. 21-5408(a) specifies that the crime of kidnapping can be
accomplished "by force, threat or deception" with the specific intent to achieve certain
objectives. K.S.A. 2018 Supp. 21-5408(a) ("[1] For ransom, or as a shield or hostage; [2]
to facilitate flight or the commission of any crime; [3] to inflict bodily injury or to

                                               7
terrorize the victim or another; or [4] to interfere with the performance of any
governmental or political function."); State v. Buggs, 219 Kan. 203, 214, 547 P.2d 720
(1976). In Harris' case, we are focused on the second alleged statutory objective, i.e., "to
facilitate flight or the commission of any crime." See K.S.A. 2018 Supp. 21-5408(a)(2).


       The trial court's instructions advised the jury it had to find Harris "took or
confined" Lujan "by force or threat" and did so "to facilitate flight or the commission of
any crime." Harris disputes whether he had the required specific intent to achieve the
proscribed objective.


       The term "facilitate" means "something more than just to make more convenient."
219 Kan. at 215. The Buggs court discussed what is needed for a taking or confining to
sustain a kidnapping conviction:


       "[I]f a taking or confining is alleged to have been done to facilitate the commission of
       another crime, to be kidnapping the resulting movement or confinement:


               "(a) Must not be slight, inconsequential and merely incidental to the other crime;


               "(b) Must not be of the kind inherent in the nature of the other crime; and


               "(c) Must have some significance independent of the other crime in that it makes
       the other crime substantially easier of commission or substantially lessens the risk of
       detection." 219 Kan. at 216.


       The Buggs court also clarified the possible circumstances:


               "For example: A standstill robbery on the street is not a kidnapping; the forced
       removal of the victim to a dark alley for robbery is. The removal of a rape victim from
       room to room within a dwelling solely for the convenience and comfort of the rapist is
                                                    8
       not a kidnapping; the removal from a public place to a place of seclusion is. The forced
       direction of a store clerk to cross the store to open a cash register is not a kidnapping;
       locking him in a cooler to facilitate escape is. The list is not meant to be exhaustive, and
       may be subject to some qualification when actual cases arise; it nevertheless is illustrative
       of our holding." 219 Kan. at 216.


       Our question is whether repeatedly forcing Lujan from room to room within the
one-bedroom apartment constitutes a taking or confinement within the statute's meaning
under Buggs. Harris argues that because the incident occurred within the apartment's
compact living space, only "short movements" purely incidental to the robbery were
involved.


       We have no hesitation agreeing the evidence is sufficient in this regard. The panel
correctly concluded Harris' movements of Lujan—however "short"—were not slight,
inconsequential, or merely incidental to the robbery. Harris, 2016 WL 7325012, at *5.
The statute specifies no particular distance to constitute kidnapping.


       In State v. Howard, 243 Kan. 699, 702, 763 P.2d 607 (1988), for example, the
court held that restraining a kidnapping victim's movement within a dwelling for nearly
three hours was not slight or merely incidental to the underlying sex crimes. Similarly,
Harris grabbed Lujan's arms and forcefully restrained her while moving her around into
each room for more than two hours while demanding her money. As in Howard, Harris'
many acts of controlling Lujan's mobility over this extended period should not be
considered slight, inconsequential, or merely incidental to the robbery.


       The panel also correctly held Harris' movements were not inherent in robbery. The
statute defines robbery as "knowingly taking property from the person or presence of
another by force or by threat of bodily harm to any person." K.S.A. 2018 Supp. 21-
5420(a). Its plain language shows controlling someone's movements over an extended
                                            9
period is not inherent in the crime. See State v. Richmond, 258 Kan. 449, 453, 904 P.2d
974 (1995) ("The moving of the robbery victim from room to room is not inherent in the
crime of robbery."); see also State v. Jackson, 238 Kan. 793, 803, 714 P.2d 1368 (1986)
(defendant's actions in shoving victim out of structure and trying to force victim into car
not "of the kind inherent in the nature of attempted first-degree murder").


       Harris nevertheless contends holding Lujan for two hours was "all part of one
larger continuous effort to have [her] give up her money." But his challenge has no
substantive basis. He mainly relies on State v. Hays, 256 Kan. 48, 883 P.2d 1093 (1994),
in which four men entered the victim's house and one held the victim against a wall while
the others stole a computer and other items. The court reversed the kidnapping conviction
because the victim was not moved and the confinement was incidental to and part of the
nature of the aggravated robbery under those facts. 256 Kan. at 63. But Hays is
distinguishable because it did not involve the extended duration and repetitive room-to-
room forced movements present in Harris' case.


       In addition, Harris refused to let Lujan get dressed because he thought keeping her
naked inhibited her desire to escape. He told her "'if you get dressed, then you can run out
the door and you're not going to run outside naked.'" He also continued controlling and
restraining Lujan's movements even after she handed over her money. He even kept her
at the opened front door to prevent her escape while he smoked.


       These facts demonstrate the third Buggs element, significance independent of the
robbery, because they show the movements made the robbery substantially easier to
commit or substantially lessened the risk of detection. Buggs, 219 Kan. at 216. And
finally, these facts support the rather obvious conclusion that Harris' conduct facilitated
his flight from the crime scene of the robbery because he arranged his getaway as the
final events unfolded.
                                             10
         Viewed in the light most favorable to the State, there was sufficient evidence that
Harris' acts throughout the robbery satisfy the statutory requirements as interpreted by
Buggs.


         2. The alternative means contention


         The pertinent part of the jury instruction read: "The defendant did so take or
confine . . . Lujan to facilitate flight or the commission of any crime." (Emphasis added.)
Harris argued to the panel that the evidence could not support a finding of guilt on each
of what he asserted were alternative means for committing kidnapping, i.e., facilitating
flight or commission of any crime. More specifically, he asserted the evidence was
lacking to show he held Lujan with intent to facilitate flight. The panel correctly rejected
this contention as a matter of law.


         In State v. Haberlein, 296 Kan. 195, 207-09, 290 P.3d 640 (2012), the court
determined the statutory language "to facilitate flight or the commission of any crime"
did not create alternative means but merely provides "options within a means." Harris
asks us to reconsider Haberlein, but fails to advance any substantive argument for doing
so. This makes it unnecessary to perform any additional alternative means analysis.
Haberlein controls.


                                      JURY INSTRUCTIONS


         For the first time on appeal, Harris asserted several jury instruction defects that he
believes require reversal, both individually and collectively. He claimed the trial court
erred when it: (1) failed to instruct on criminal restraint as a lesser included offense of
kidnapping; (2) did not specify the underlying crime, i.e., robbery, in the kidnapping
                                            11
instruction; (3) failed to give a unanimity instruction for the kidnapping count; and (4)
failed to provide a unanimity instruction for the robbery count. We affirm.


Standard of review


       When reviewing a jury instruction issue, an appellate court follows a well-known
four-step analysis, whose progression and corresponding standards of review are: (1) the
court considers the issue's reviewability from both jurisdiction and preservation
viewpoints, employing an unlimited standard of review; (2) the court determines whether
the instruction was legally appropriate, using an unlimited review; (3) it determines
whether sufficient evidence existed, when viewed in the light most favorable to the
requesting party, to support the instruction; and (4) if the court finds error, it then must
decide whether the error was harmless, using the test and degree of certainty set forth in
State v. Ward, 292 Kan. 541, 256 P.3d 801 (2011). Gonzalez, 307 Kan. 596-97.


       The first step affects the last one because an unpreserved issue will be considered
for clear error, i.e., the error may be considered harmless unless the party claiming it can
convince the court the jury would have reached a different verdict without the error.
K.S.A. 2018 Supp. 22-3414(3) ("No party may assign as error the giving or failure to
give an instruction . . . unless the party objects thereto before the jury retires to consider
its verdict . . . unless the instruction or the failure to give an instruction is clearly
erroneous."); State v. Gentry, 310 Kan. 715, 720-21, 449 P.3d 429, 435 (2019). Since
Harris' instruction challenges are raised for the first time on appeal, our standard for
reversibility is clear error.




                                                12
       1. Failure to instruct on criminal restraint as a lesser included offense


       Harris claims the trial court committed reversible error by failing to instruct on
criminal restraint as a lesser included offense of kidnapping, rather than as an alternative
crime. He argues this prevented the jury from making a proper decision between the two
charges. The State seemingly conceded the error on appeal by stating "the better practice
may have been to instruct the jury on criminal restraint as a lesser included offense as
opposed to an alternative charge to aggravated kidnapping and kidnapping." The panel
agreed error existed. Harris, 2016 WL 7325012, at *9 (quoting State v. Simmons, 282
Kan. 728, 742, 148 P.3d 525 [2006] ["'[K]idnapping and criminal restraint are lesser
included offenses of aggravated kidnapping.'"]). But the panel also concluded the error
was harmless under a clear error analysis. 2016 WL 7325012, at *10 (relying on State v.
Winters, 276 Kan. 34, 72 P.3d 564 [2003]). On review, we are asked whether this
harmless error conclusion is correct.


       The trial court instructed on criminal restraint as an alternative charge to
kidnapping, but not as a lesser included offense of kidnapping. The kidnapping
instruction provided:


                 "To establish the charge of kidnapping, each of the following claims must be
       proved:


                 "1. The defendant took or confined . . . Lujan by force or threat.


                 "2. The defendant did so take or confine . . . Lujan to facilitate flight or the
       commission of any crime.


                 "3. This act occurred on or about the 3rd day of May, 2013, in Lyon County,
       Kansas."

                                                      13
       The criminal restraint instruction stated:


               "The defendant is charged in Alternative Count 3 with Criminal Restraint. . . .


               "To establish this charge, each of the following claims must be proved:


               "1. The defendant knowingly and without legal authority restrained . . . Lujan so
       as to interfere substantially with her liberty; and


               "2. This act occurred on or about the 3rd day of May, 2013, in Lyon County,
       Kansas."


       In addition to these instructions, the district court instructed the jury that


       "Each crime charged against the defendant is a separate and distinct offense. You must
       decide each charge separately on the evidence and law applicable to it, uninfluenced by
       your decision as to any other charges. The defendant may be convicted or acquitted on
       any or all of the offenses charged."


       During deliberations, the jury asked the trial court: "'Does criminal restraint
require a separate verdict from kidnapping? Is it a lesser charge or its own charge?'" The
court, without objection from Harris, answered: "Please complete all verdict forms,
including Alternative Count 3, criminal restraint." The jury went back to its deliberations
and returned guilty verdicts on both the kidnapping and criminal restraint charges. The
court reversed the criminal restraint conviction, holding it was incorporated within the
kidnapping conviction as the two convictions were multiplicitous. The parties agreed.


       As argued in his petition for review, Harris appears to misunderstand the panel's
holding because he erroneously contends the panel failed to "determine the legal issue of
                                                     14
whether a lesser included offense of [c]riminal [r]estraint should have been provided to
the jury." And he suggests the panel did not find error because the panel reasoned "the
trial court acted correctly in reversing a conviction of criminal restraint." But Harris' view
of the panel's ruling is wrong. The panel explicitly stated there was error after
determining a lesser included instruction was factually and legally appropriate. Harris,
2016 WL 7325012, at *10 (holding the trial court "erred when it gave criminal restraint
as an alternative to Count 3 instead of as a lesser included offense").


       On review, the issue for us is whether that error was harmless under a clear error
standard, i.e., the error may be considered harmless unless the party claiming the error
can convince the appellate court the jury would have reached a different verdict without
the error. Gentry, 310 Kan. at 720-21, 449 P.3d at 435; see State v. Rosa, 304 Kan. 429,
437, 371 P.3d 915 (2016) (holding that when the State did not cross-petition from the
Court of Appeals' finding of error, the only issue on review was whether the error was
harmless). And as to that, Harris offers only a conclusory claim that the erroneous
instruction precluded the jury from making a proper decision. He asserts that since "the
jury may have chosen unlawful restraint under the facts of this case, the kidnapping
conviction should be reversed." (Emphasis added.) This argument appears premised on
the notion that the jury would have picked the criminal restraint charge over kidnapping
if given the chance.


       When the jury returned guilty verdicts on both kidnapping and criminal restraint,
the district court took the appropriate corrective action by vacating the lesser offense and
sentencing Harris only for the kidnapping. See State v. Hernandez, 294 Kan. 200, 205,
273 P.3d 774 (2012) (noting when "one charge is a lesser included offense of the other, it
was error to instruct on these charges as if they were alternative crimes. . . . When a
defendant is convicted of multiplicitous offenses, the court must vacate the lesser
sentence and impose sentence only on the greater offense."). But nothing in the record
                                          15
supports Harris' claim that the jury would not have returned the same guilty verdict on the
kidnapping charge if the criminal restraint was submitted to the jury as a lesser included
offense. And a jury is presumed to follow the instructions given to it. State v. Reid, 286
Kan. 494, 521, 186 P.3d 713 (2008).


       The district court's instruction to consider each crime separately fatally weakens
Harris' attempt to establish clear error. See State v. Winters, 276 Kan. 34, 40-42, 72 P.3d
564 (2003) (holding asserted error in order of presenting included offenses to jury was
not clear error when jury was instructed to consider the crimes separately and distinctly,
because instruction ensured verdict on one crime would not affect verdict on another).
And we have already determined the evidence against Harris was sufficient to support his
kidnapping conviction.


       It is unnecessary to find the evidence was overwhelming or conclusive to meet the
clear error standard of review. In other words, Harris' argument does not firmly convince
us the jury would have reached a different verdict without the error.


       2. Failure to identify the underlying offense


       Harris next argues the trial court erred by failing to instruct the jury on the specific
underlying offense supporting the kidnapping. The instruction stated only that Harris took
or confined "Lujan to facilitate flight or the commission of any crime." (Emphasis
added.) The panel agreed this was error, but concluded it was harmless. Harris, 2016 WL
7325012, at *11. The State did not cross-petition for review, so our focus is again on
reversibility. See Rosa, 304 Kan. at 437.


       Harris argues our analysis should be based on the harmless error test articulated in
Neder v. United States, 527 U.S. 1, 17, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (holding
                                            16
error is harmless if the omitted element was uncontested and supported by overwhelming
evidence). But Neder does not apply under our state's caselaw. See State v. Plummer, 295
Kan. 156, Syl. ¶ 1, 283 P.3d 202 (2012) (citing Ward, 292 Kan. 541, ¶ 6).


       Notably, the panel did not use the appropriate standard of review, and the parties
did not advance the proper one in briefing. See Harris, 2016 WL 7325012, at *11 (stating
clear error applies but stating "[t]here is no reasonable possibility this error changed the
result of the trial"). We will address harmless error using the proper, clear error standard.
See K.S.A. 2018 Supp. 21-3414(3); Gentry, 310 Kan. at 720-21, 449 P.3d at 435
(appellate court will not disturb the conviction unless it is firmly convinced the jury
would have reached a different verdict had the error not occurred).


       The trial record yields no question that robbery was the underlying crime
facilitated by the kidnapping. And the jury instruction accurately stated the kidnapping
was committed to facilitate the robbery. Harris therefore fails to convince us the verdict
would have been different without the error. We hold the omission was not clearly
erroneous.


       3. Failure to give a unanimity instruction for the kidnapping count


       Harris contends the evidence showed separate and distinct acts of restraint during
the commission of the crime. He argues the State did not elect which restraint constituted
the kidnapping and also notes the trial court provided no unanimity instruction. The panel
held Harris' criminal acts constituted one unitary conduct because (1) the acts of
confining Lujan took place over a few continuous hours; (2) they occurred at the same
location, Lujan's apartment; (3) no intervening event emerged between the acts; and (4)
no fresh impulse motivated any of the acts. Harris, 2016 WL 7325012, at *6.


                                             17
       When a defendant challenges a district court's failure to give a unanimity
instruction in a case involving multiple acts, a reviewing court uses a particularized three-
step test:


       "'The threshold question . . . , over which the court exercise[s] unlimited review, [is]
       whether the case truly involve[s] multiple acts, i.e., whether the defendant's actions could
       have given rise to multiple counts of the charged crime or whether the alleged conduct
       was unitary. . . .


                "'The second step [is] a determination of whether an error occurred. If the State
       did not inform the jury which act to rely upon during its deliberations and the trial court
       did not instruct the jury that it must be unanimous about the particular criminal act that
       supported the conviction, there was error. . . .


                "'The final step [is] to determine whether the error was reversible.' [Citations
       omitted.]" State v. King, 297 Kan. 955, 979, 305 P.3d 641 (2013).


       Under the first step, an appellate court determines whether the conduct was
unitary—that is, whether the conduct was either part of one act or multiple acts separate
and distinct from one another. Four factors are considered for that: (1) whether the acts
occurred at or near the same time; (2) whether the acts occurred at the same location; (3)
whether an intervening event occurred between the acts; and (4) whether a fresh impulse
motivated some acts. King, 297 Kan. at 980-81. Harris focuses on fresh impulse.


       Harris identifies four acts he asserts were factually separate and distinct from one
another: (1) "He held [Lujan] because he did not want to go to prison after pushing her at
the beginning"; (2) "[h]e held her asking for her money"; (3) "[h]e held her so she could
not go and escape"; and (4) "[h]e held her because he was thinking of tying her up in the
kitchen." But this attempts to parse the incident too finely. What happened that evening
                                              18
cannot be factually separated into distinct criminal acts as Harris would have us do.
These were all part of one unitary conduct—confining Lujan in her apartment for nearly
two hours while taking her money. Once Harris began the incident, no break occurred—it
continued until he left with his friend. This made giving a unanimity instruction
inappropriate.


       In State v. Kesselring, 279 Kan. 671, 683, 112 P.3d 175 (2005), the court held a
kidnapping was a continuous incident that could not be factually separated even though
the incident happened over several hours, the victim was moved from one location to
another, and the victim was momentarily free when he tried to escape. The court held, "If
the State had charged Kesselring with separate counts of kidnapping based on each act
that Kesselring attempts to separate, the issue of multiplicity could have been justly
raised." 279 Kan. at 683. The same rationale applies to Harris.


       We hold the panel correctly decided this issue.


       4. Failure to give a unanimity instruction for the robbery count


       As for the aggravated robbery, the charging instrument specifically alleged Harris
took "property, to-wit: US currency" from Lujan. But when she testified, Lujan said
Harris took both her cell phone and money. The district court's jury instruction stated
only that, "To establish the charge of robbery . . . [the State must prove Harris] knowingly
took property from . . . Lujan." (Emphasis added.) And in its closing argument, the
prosecutor said: "I don't think there's any question the State's established that Mr. Harris
took monies from Ms. Lujan." The jury found him guilty of the lesser included offense of
robbery instead of aggravated robbery as originally charged.



                                             19
       On appeal, Harris argued to the panel there were two acts that could separately
constitute the alleged robbery: the taking of the cell phone and the taking of the money.
Neither the State nor the panel disagreed. Harris, 2016 WL 7325012, at *7. But after
holding the charge involved multiple acts based on the evidence, the panel held no error
occurred because the State explicitly referenced the taking of Lujan's money in its closing
as the basis of the robbery charge—not the cell phone. Harris, 2016 WL 7325012, at *8;
see also King, 297 Kan. at 982 (a unanimity instruction was necessary unless the State
elected the particular criminal act on which it relied, either explicitly or functionally).


       Now before this court, Harris concedes the State's election, but he still complains
the jury instruction lacked the necessary specification. The problem is that he fails to cite
any relevant authority for why this deficiency matters when our caselaw consistently
acknowledges no multiple-acts error occurs when the State tells the jury which particular
act it must rely on in its deliberation. See State v. Trujillo, 296 Kan. 625, Syl. ¶ 1, 294
P.3d 281 (2013). And since the State did that, we affirm the panel's holding.


                                    CUMULATIVE ERROR


       Harris next argues the cumulative effect of the two jury instruction errors requires
the kidnapping conviction's reversal. Considered collectively, cumulative error may be so
great it requires reversing a defendant's conviction. The test for that is whether the totality
of the circumstances substantially prejudiced the defendant and denied that defendant a
fair trial. State v. Hart, 297 Kan. 494, 513-14, 301 P.3d 1279 (2013). When deciding if
cumulative errors are harmless, an appellate court assesses the errors in context with the
entire record, considering how the trial judge dealt with the errors as they arose; the
nature and number of errors and their interrelationship, if any; and the evidence's overall
strength. State v. Miller, 308 Kan. 1119, 1176, 427 P.3d 907 (2018).


                                              20
       We agree with the panel that the cumulative effect of instructing on criminal
restraint as an alternative crime rather than a lesser included offense, and omitting the
specific crime the kidnapping was meant to facilitate, does not require reversal. Viewing
the errors against the entire record, they did not so prejudice Harris as to deny him a fair
trial. The trial court appropriately dealt with the first by reversing the criminal restraint
conviction. As to the second, it was obvious at trial what the underlying crime was for the
kidnapping instruction and there was ample evidence to support it.


       Any cumulative effect was insignificant when weighed against the strength of the
State's evidence.


                       INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM


       Harris argues the panel erred by applying the wrong law to his ineffective
assistance of counsel claim. His contention is that defense counsel, Frederick Meier,
failed to timely file a motion for arrest of judgment on the kidnapping conviction with the
district court. See K.S.A. 2018 Supp. 22-3502 (stating that a motion for arrest of
judgment must be filed within 14 days after the conviction, and the district court "shall
arrest judgment if the complaint, information or indictment does not charge a crime or if
the court was without jurisdiction of the crime charged").


       In Harris' view, the State's complaint was defective because it did not identify the
underlying crime for the alleged aggravated kidnapping. Harris argues that if Meier had
timely filed a motion to arrest judgment, the district court would have been forced to
apply a stricter standard of compliance against the State when reviewing the charging
document's sufficiency. This, he continues, would have resulted in dismissal of the lesser
included offense of kidnapping, which was the crime the jury convicted him of.


                                              21
Additional facts


       The amended charging document stated:


       "That on or about the 3rd day of May, 2013, in Lyon County, Kansas, Samuel Lee
       Anthony Harris, then and there being present did unlawfully and feloniously take or
       confine a person, to wit: Victoria Gomez Lujan, accomplished by force, threat or
       deception and with the intent to hold said person to inflict bodily injury or to terrorize the
       victim or another; or to facilitate flight or the commission of any crime and with bodily
       harm being inflicted on Victoria Gomez Lujan." (Emphasis added.)


       At the time of Harris' conviction (August 2014) and his Van Cleave hearing (April
2016), courts reviewed charging document sufficiency under the framework set out in
State v. Hall, 246 Kan. 728, 793 P.2d 737 (1990), overruled by State v. Dunn, 304 Kan.
773, 375 P.3d 332 (July 2016). Hall established two different standards of review
depending on when the defendant first raised the issue.


       A stricter rule—known as the "pre-Hall standard"—applied when an issue was
raised in the district court before, during, or within 14 days after trial. Harris relies on this
pre-Hall standard because it provided that a complaint omitting an essential element of
the charged crime was "jurisdictionally and fatally defective" resulting in reversal of a
conviction of that offense. 246 Kan. at 747. But a more liberal rule—the "post-Hall
standard"—applied when the question was newly raised on appeal. 246 Kan. at 764-65.
Under this post-Hall standard, also called the "common-sense rule," appellate courts
examined the information as a whole and interpreted the charging document to include
facts necessarily implied. 246 Kan. at 764-65. In other words, charging instruments
challenged later in the process were construed to favor validity. 246 Kan. at 762.


                                                    22
       On remand from the panel, the Van Cleave court agreed Meier's failure to file the
motion fell below an objective standard of reasonableness. This deprived Harris of the
opportunity to force the court to "critically consider" the charging document's sufficiency
according to the Van Cleave court. But moving to prejudice, the court applied the post-
Hall common-sense rule to conclude no prejudice occurred.


       The Van Cleave court found: (1) Meier correctly understood the State was relying
on robbery as the underlying offense for the aggravated kidnapping and prepared a
defense accordingly after reviewing the State's discovery and the preliminary hearing
transcript; (2) Harris failed to show any impairment to his ability to plead this conviction
in a later prosecution, noting there was little evidence of any other crimes on which the
State could be basing its claims; and (3) Harris failed to claim his fair trial rights were
compromised by the complaint's wording. It also noted, as dicta, that the complaint was
sufficient, even under pre-Hall, because the complaint's language closely followed the
statutory language in K.S.A. 2018 Supp. 21-5408 ("to facilitate flight or the commission
of any crime . . . ."). This was an apparent reference to K.S.A. 22-3201(b) ("The
complaint, information or indictment shall be a plain and concise written statement of the
essential facts constituting the crime charged, which complaint, information or
indictment, drawn in the language of the statute, shall be deemed sufficient." [Emphasis
added.]).


       On appeal to the panel, Harris shifted his argument. He claimed the Van Cleave
court should have used the two-prong test from Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), for ineffective assistance of counsel
claims. More specifically, Harris focused on Strickland's second prong, i.e., whether there
is a reasonable probability the result of the proceeding would have been different without
the deficient performance. He asserted that using the pre-Hall standard would necessarily
mean there was no jurisdiction over the aggravated kidnapping charge, so the district
                                           23
court would have had no choice but to arrest the judgment and dismiss his conviction of
the lesser included offense of kidnapping.


       The panel held the Van Cleave court's factual findings were supported by
substantial competent evidence. It then applied Dunn, 304 Kan. 773, which overruled
Hall, on the prejudice prong. It noted Dunn identified three types of charging document
defects—none of which prevents or destroys subject matter jurisdiction as a matter of
law. The panel determined the appropriate harmlessness analysis was under K.S.A. 2015
Supp. 60-261 ("At every stage of the proceeding, the court must disregard all errors and
defects that do not affect any party's substantial rights."). Harris, 2016 WL 7325012, at
*17.


       The panel reasoned that "[a]s a general rule, a decision overruling precedent is
applied to all similar cases pending as of the date of the overruling decision." 2016 WL
7325012, at *16 (citing State v. Nguyen, 281 Kan. 702, 715, 133 P.3d 1259 [2006]). And
based on that, the panel held that even though the Van Cleave court used the post-Hall
test, it reached the correct result and affirmed. 2016 WL 7325012, at *18 (citing State v.
Overman, 301 Kan. 704, 712, 348 P.3d 516 [2015] [affirming district court as right for
wrong reasons]).


Standard of review

       The panel correctly described the standard of review for assessing the district
court's Van Cleave ruling, noting:


               "A claim alleging ineffective assistance of counsel presents mixed questions of
       fact and law. Appellate courts review the Van Cleave court's factual findings to determine
       whether the findings are support[ed] by substantial competent evidence and support the
       court's legal conclusions; appellate courts apply a de novo standard to the district court's
                                                    24
       conclusions of law. State v. Cheatham, 296 Kan. 417, 430, 292 P.3d 318 (2013)." Harris,
       2016 WL 7325012, at *15.


Discussion

       To understand the tactical significance to Harris' argument, recall that when
addressing a claim of ineffective assistance of counsel, a court employs Strickland's two-
prong test, under which the court first determines if counsel's performance was deficient
under the totality of the circumstances, and then considers whether there is a reasonable
probability the result of the proceeding would have been different without the deficient
performance. Sola-Morales v. State, 300 Kan. 875, 882-83, 335 P.3d 1162 (2014);
Chamberlain v. State, 236 Kan. 650, Syl. ¶¶ 3-4, 694 P.2d 468 (1985) (adopting
Strickland in Kansas cases). Harris asserts that counsel's failure to challenge the charging
document necessarily resulted in prejudice because, if he had timely done so the pre-Hall
standard would have applied, and the district court would have had no choice but to arrest
the judgment for lack of jurisdiction.


       But Harris' argument fails to account for our decision in Ferguson v. State, 276
Kan. 428, 444, 78 P.3d 40 (2003), that recognized Hall's bifurcated review standard can
create an absurd situation depending on how the argument was framed. This is because
when a defendant challenged a charging document's insufficiency for the first time on
appeal, the post-Hall standard applied. But if the defendant altered the argument to be an
ineffective-assistance-of-counsel claim in the same situation, the court would be forced
under Strickland to hold the alleged deficient performance was prejudicial when failing to
move to arrest judgment if there was any defect under the pre-Hall standard. Ferguson,
276 Kan. at 430. The Ferguson court resolved this anomaly by applying the common-
sense rule to analyzing the prejudicial effect of trial counsel's failure to move to vacate in
a collateral attack based on ineffective assistance of counsel. 276 Kan. at 444; see also

                                                 25
Swenson v. State, 284 Kan. 931, Syl. ¶ 4, 169 P.3d 298 (2007) (common-sense rule is
used to analyze the prejudice prong in the test for ineffective assistance of counsel related
to failure to file a motion to dismiss or vacate the judgment when alleging a defective
complaint).


       In his petition for review, Harris claims the panel erred by applying Dunn. And to
that extent we agree because the issue for appellate review is not the charging document's
sufficiency but whether his opportunity for a hearing was squandered under what would
have been the pre-Hall standard. We also note Dunn did not revisit or overrule
Ferguson's modified prejudice prong analysis. This means Ferguson remains the correct
analytical framework in Harris' case.


       The Sixth Amendment to the United States Constitution recognizes an accused's
right to the assistance of counsel because it envisions counsel playing a role critical to the
adversarial system's ability to produce just outcomes. The accused is entitled to be
assisted by counsel who plays the role necessary to ensure the trial is fair. Strickland, 466
U.S. at 685. The prejudice prong "requires showing that counsel's errors were so serious
as to deprive the defendant of a fair trial, a trial whose result is reliable." (Emphasis
added.) 466 U.S. at 687.


       Meier testified at the Van Cleave hearing that he was not confused about the
offense charged nor about the State's theory on the aggravated kidnapping. He said he
clearly understood aggravated robbery or robbery was the aggravated kidnapping's
underlying offense. He also stated he could adequately prepare a defense to the charge,
which was a general denial. He testified he would not have done anything differently had
the complaint contained the words "aggravated robbery" as opposed to "any crime."



                                              26
        Following Ferguson, our caselaw dictates the common-sense rule applies to
determine whether Harris suffered prejudice on his ineffective assistance of counsel
claim. And with that, the record shows he suffered no prejudice. Harris was not deprived
of a fair trial.


        Affirmed.


        PATRICK D. MCANANY, Senior Judge, assigned.1




1
 REPORTER'S NOTE: Senior Judge McAnany was appointed to hear case No.
112,883 under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the
vacancy on the court by the retirement of Justice Lee A. Johnson.

                                           27